Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 1 of 13 Page ID #:1



 1   WAJDA LAW GROUP, APC
 2   Nicholas M. Wajda (State Bar No. 259178)
     6167 Bristol Parkway
 3   Suite 200
 4   Culver City, California 90230
     Telephone: 310-997-0471
 5   Facsimile: 866-286-8433
 6   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 7

 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11    BAHAR SENGEL,                      Case No. 5:20-cv-01302
12                  Plaintiff,           COMPLAINT FOR DAMAGES
13          v.                           1. VIOLATION OF THE FAIR DEBT
                                         COLLECTION PRACTICES ACT, 15
14                                       U.S.C. §1692 ET SEQ.
      MIDWEST RECOVERY
15    SYSTEMS, LLC,                      2. VIOLATION OF THE TELEPHONE
                                         CONSUMER PROTECTION ACT, 47
16                  Defendant.           U.S.C. §227 ET SEQ.
17                                       3. VIOLATION OF THE ROSENTHAL
                                         FAIR DEBT COLLECTION
18                                       PRACTICES ACT, CAL. CIV. CODE
                                         §1788 ET SEQ.
19
                                         DEMAND FOR JURY TRIAL
20

21
                                    COMPLAINT
22

23         NOW comes BAHAR SENGEL (“Plaintiff”), by and through her attorneys,

24   WAJDA LAW GROUP, APC (“Wajda”), complaining as to the conduct of
25
     MIDWEST RECOVERY SYSTEMS, LLC (“Defendant”), as follows:
26
                                 NATURE OF THE ACTION
27

28
                                            1
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 2 of 13 Page ID #:2



 1      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection
 2
     Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer
 3

 4   Protection Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Rosenthal Fair Debt

 5   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
 6
     Defendant’s unlawful conduct.
 7

 8                                JURISDICTION AND VENUE
 9      2. This action arises under and is brought pursuant to the FDCPA and TCPA.
10
     Subject matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C
11

12   §227, 28 U.S.C. §§1331 and 1337, as the action arises under the laws of the United
13   States. Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C.
14
     §1367 because it arises out of the common nucleus of operative facts of Plaintiff’s
15

16   federal questions claims.
17      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
18
     conducts business in the Central District of California and a substantial portion the
19

20   events or omissions giving rise to the claims occurred within the Central District of
21   California.
22
                                            PARTIES
23

24      4. Plaintiff is a consumer over-the-age of 18 residing in Riverside County,
25
     California, which is located within the Central District of California.
26
        5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).
27

28
                                                2
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 3 of 13 Page ID #:3



 1         6. Defendant is “a diverse financial institution consisting of everything from
 2
     accounts receivable management to call center services.” 1 Defendant is a third-party
 3

 4   debt collector and limited liability company organized under the laws of the state of

 5   Missouri with its principal place of business located at 2747 West Clay Street, Suite
 6
     A, St. Charles, Missouri. Defendant regularly collects from consumers, including
 7

 8   those within the State of California.

 9         7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
10
           8. Defendant acted through its agents, employees, officers, members, directors,
11

12   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
13   and insurers at all times relevant to the instant action.
14
                                   FACTS SUPPORTING CAUSES OF ACTION
15

16         9. A handful of years ago, Plaintiff obtained a payday loan through Checkmate.
17         10. As a result of financial hardship, Plaintiff eventually fell behind on her
18
     monthly obligations to Checkmate, thus incurring debt (“subject debt”).
19

20         11. Upon information and belief, Checkmate assigned the subject debt to
21   Defendant, a third-party debt collector, in order to begin collection efforts against
22
     Plaintiff.
23

24         12. In early 2020, Plaintiff began receiving calls to her cellular phone, (951)
25
     XXX-1490, from Defendant.
26

27

28   1
         http://www.mrs-direct.com/index.html
                                                   3
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 4 of 13 Page ID #:4



 1      13. At all times relevant to the instant action, Plaintiff was the sole subscriber,
 2
     owner, and operator of the cellular phone ending in -1490. Plaintiff is and always
 3

 4   has been financially responsible for the cellular phone and its services.

 5      14. Defendant has used a variety of phone numbers and area codes when placing
 6
     calls to Plaintiff’s cellular phone, including but not limited to: (208) 606-4419, (321)
 7

 8   335-7720, (530) 390-0002, (209) 426-9754, (904) 337-3885, (713) 955-6424, and

 9   (352-502-4620).
10
        15. Upon information and belief, the above-referenced phone numbers are
11

12   regularly utilized by Defendant during its debt collection activity.
13      16. Upon answering phone calls from Defendant, Plaintiff often experiences a
14
     distinct and significant pause, lasting several seconds in length, before being
15

16   connected with a live representative.
17      17. Other times, Plaintiff is subjected to a pre-recorded message, as well as
18
     automated voice messages.
19

20      18. Upon connecting with a representative, Plaintiff was informed that Defendant
21   is a debt collector attempting to collect upon the subject debt.
22
        19. Defendant’s harassing collection campaign caused Plaintiff to demand that it
23

24   cease calling her cellular phone.
25
        20. Despite Plaintiff’s demands, Defendant continued to place phone calls to
26
     Plaintiff’s cellular phone seeking collection of the subject debt.
27

28
                                                 4
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 5 of 13 Page ID #:5



 1      21. Plaintiff has received not less than 30 phone calls from Defendant since
 2
     asking it to stop calling.
 3

 4      22. Frustrated over Defendant’s conduct, Plaintiff spoke with Wajda regarding

 5    her rights, resulting in expenses.
 6
        23. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.
 7

 8      24. Plaintiff has suffered concrete harm as a result of Defendant’s actions,

 9    including but not limited to, invasion of privacy, aggravation that accompanies
10
      collection telephone calls, emotional distress, increased risk of personal injury
11

12    resulting from the distraction caused by the never-ending calls, increased usage of
13    her telephone services, loss of cellular phone capacity, diminished cellular phone
14
      functionality, decreased battery life on her cellular phone, and diminished space for
15

16    data storage on her cellular phone.
17

18
         COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

19      25. Plaintiff repeats and realleges paragraphs 1 through 24 as though full set forth
20
      herein.
21

22
        26. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

23      27. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
24
     because it regularly use the mail and/or the telephone to collect, or attempt to collect,
25

26   delinquent consumer accounts.

27

28
                                                 5
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 6 of 13 Page ID #:6



 1      28. Defendant identifies itself as a debt collector, and is engaged in the business
 2
     of collecting or attempting to collect, directly or indirectly, defaulted debts owed or
 3

 4   due or asserted to be owed or due to others.

 5      29. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out
 6
     of a transaction due or asserted to be owed or due to another for personal, family, or
 7

 8   household purposes.

 9         a. Violations of FDCPA §1692c(a)(1) and §1692d
10
        30. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
11

12   engaging “in any conduct the natural consequence of which is to harass, oppress, or
13   abuse any person in connection with the collection of a debt.” §1692d(5) further
14
     prohibits, “causing a telephone to ring or engaging any person in telephone
15

16   conversation repeatedly or continuously with intent to annoy, abuse, or harass any
17   person at the called number.”
18
        31. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called
19

20   Plaintiff after being notified to stop. Defendant called Plaintiff at least 30 times after
21   she demanded that it stop calling. This repeated behavior of systematically calling
22
     Plaintiff’s phone in spite of her demands was harassing and abusive. The frequency
23

24   and nature of calls shows that Defendant willfully ignored Plaintiff’s pleas with the
25
     goal of annoying and harassing her.
26
        32. Defendant was notified by Plaintiff that its calls were not welcomed. As such,
27

28   Defendant knew that its conduct was inconvenient and harassing to her.
                                                  6
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 7 of 13 Page ID #:7



 1          b. Violations of FDCPA § 1692e
 2
        33. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
 3

 4    using “any false, deceptive, or misleading representation or means in connection

 5    with the collection of any debt.”
 6
        34. In addition, this section enumerates specific violations, such as:
 7

 8             “The use of any false representation or deceptive means to collect
               or attempt to collect any debt or to obtain information concerning
 9             a consumer.” 15 U.S.C. §1692e(10).
10
        35. Defendant violated §1692e and e(10) when it used deceptive means to collect
11

12   and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded
13   that it stop contacting her, Defendant continued to contact her via automated calls.
14
     Instead of putting an end to this harassing behavior, Defendant systematically placed
15

16   calls to Plaintiff’s cellular phone in a deceptive attempt to force her to answer its calls
17   and ultimately make a payment. Through its conduct, Defendant misleadingly
18
     represented to Plaintiff that it had the legal ability to contact her via an automated
19

20   system when it no longer had consent to do so.
21
            c. Violations of FDCPA § 1692f
22
        36. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
23

24   using “unfair or unconscionable means to collect or attempt to collect any debt.”
25
        37. Defendant further violated §1692f when it unfairly and unconscionably
26
     attempted to collect on a debt by continuously calling Plaintiff at least 30 times after
27

28   being notified to stop. Attempting to coerce Plaintiff into payment by placing
                                                  7
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 8 of 13 Page ID #:8



 1   voluminous phone calls without her permission is unfair and unconscionable
 2
     behavior. These means employed by Defendant only served to worry and confuse
 3

 4   Plaintiff.

 5      38. As pled in paragraphs 22 through 24, Plaintiff has been harmed and suffered
 6
     damages as a result of Defendant’s illegal actions.
 7

 8      WHEREFORE, Plaintiff, BAHAR SENGEL, respectfully requests that this

 9   Honorable Court enter judgment in her favor as follows:
10
        a. Declaring that the practices complained of herein are unlawful and violate
11         the aforementioned bodies of law;
12
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
13         U.S.C. §1692k(a)(2)(A);
14
        c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
15         provided under 15 U.S.C. §1692k(a)(1);
16
        d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
17         U.S.C. §1692k(a)(3);
18
        e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the
19         subject debt; and
20
        f. Awarding any other relief as this Honorable Court deems just and
21         appropriate.
22

23      COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
24
        39. Plaintiff repeats and realleges paragraphs 1 through 38 as though fully set
25
            forth herein.
26

27

28
                                                8
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 9 of 13 Page ID #:9



 1      40. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons
 2
     on their cellular phone using an automatic telephone dialing system (“ATDS”) or
 3

 4   pre-recorded messages without their consent.        The TCPA, under 47 U.S.C. §

 5   227(a)(1), defines an ATDS as “equipment which has the capacity...to store or
 6
     produce telephone numbers to be called, using a random or sequential number
 7

 8   generator; and to dial such numbers.”

 9      41. Defendant used an ATDS in connection with its communications directed
10
     towards Plaintiff’s cellular phone. The significant pause, lasting several seconds in
11

12   length, which Plaintiff has experienced during answered calls is instructive that an
13   ATDS was being utilized to generate the phone calls. Additionally, Defendant
14
     continuing to contact Plaintiff after she demanded that the phone calls stop further
15

16   demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency of
17   Defendant’s contacts points to the involvement of an ATDS.
18
        42. Defendant also employed pre-recorded and automated messages when placing
19

20   calls to Plaintiff’s cellular phone, even after Plaintiff’s request that Defendant cease
21   doing so.
22
        43. Defendant violated the TCPA by placing at least 30 phone calls to Plaintiff’s
23

24   cellular phone using an ATDS and pre-recorded messages without her consent. Any
25
     consent that Plaintiff may have given to Checkmate, the originator of the subject debt,
26
     which Defendant will likely assert transferred down, was specifically revoked by
27

28   Plaintiff’s demands that it cease contacting her.
                                                 9
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 10 of 13 Page ID #:10



  1      44. The calls placed by Defendant to Plaintiff were regarding collection activity
  2
      and not for emergency purposes as defined by the TCPA under 47 U.S.C.
  3

  4   §227(b)(1)(A)(i).

  5      45. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable
  6
      to Plaintiff for at least $500.00 per call. Moreover, Defendant’s willful and knowing
  7

  8   violations of the TCPA should trigger this Honorable Court’s ability to triple the

  9   damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).
 10
         WHEREFORE, Plaintiff, BAHAR SENGEL, respectfully requests that this
 11

 12   Honorable Court enter judgment in her favor as follows:
 13      a. Declaring that the practices complained of herein are unlawful and violate
 14         the aforementioned statutes and regulations;
 15      b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
 16         damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
 17      c. Awarding Plaintiff costs and reasonable attorney fees;
 18
         d. Enjoining Defendant from further contacting Plaintiffs seeking payment of
 19         the subject debt; and
 20
         e. Awarding any other relief as this Honorable Court deems just and
 21         appropriate.
 22

 23             COUNT III – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                                       PRACTICES ACT
 24
         46. Plaintiff restates and realleges paragraphs 1 through 45 as though fully set forth
 25

 26   herein.

 27      47. Plaintiff is a “person[s]” as defined by Cal. Civ. Code § 1788.2(g).
 28
                                                 10
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 11 of 13 Page ID #:11



  1      48. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
  2
      § 1788.2(d) and (f).
  3

  4      49. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

  5
              a. Violations of RFDCPA § 1788.10 – 1788.17
  6

  7      50. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
  8   “Notwithstanding any other provision of this title, every debt collector collecting or
  9
      attempting to collect a consumer debt shall comply with the provisions of Section
 10

 11   1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
 12
      of, Title 15 of the United States Code.”
 13
         51. As outlined above, through its continuous attempts to collect upon the subject
 14

 15   debt, Defendant violated 1788.17; and §§1692d, e, and f. Defendant engaged in a
 16
      harassing, deceptive and unconscionable campaign to collect from Plaintiff through
 17
      the implicit misrepresentations made on phone calls placed to Plaintiff’s cellular
 18

 19   phone. Through its conduct, Defendant misleadingly represented to Plaintiff that it
 20
      had the lawful ability to continue contacting her cellular phone using an automated
 21
      system absent her consent. Such lawful ability was revoked upon Plaintiff demanding
 22

 23   that Defendant stop calling her cellular phone, illustrating the deceptive nature of
 24
      Defendant’s conduct. Moreover, Defendant’s actions were deceptive and unfair as it
 25
      led Plaintiff to believe that it had the lawful authority to continue calling her cellular
 26

 27

 28
                                                  11
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 12 of 13 Page ID #:12



  1   phone using automated and systematic phone calls in spite of her demands that it
  2
      cease doing so.
  3

  4      52. Defendant willfully and knowingly violated the RFDCPA through its

  5   egregious collection efforts. Defendant’s willful and knowing violations of the
  6
      RFDCPA should trigger this Honorable Court’s ability to award Plaintiff statutory
  7

  8   damages of up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).

  9      WHEREFORE, Plaintiff, BAHAR SENGEL, respectfully requests that this
 10
      Honorable Court enter judgment in her favor as follows:
 11

 12      a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
 13

 14      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 15      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
 16         § 1788.30(b);
 17      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
 18         Civ. Code § 1788.30(c);
 19      e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the
 20         subject debt; and
 21      f. Award any other relief as the Honorable Court deems just and proper.
 22

 23      Dated: June 29, 2020                        Respectfully submitted,

 24                                                  By: /s/ Nicholas M. Wajda
 25                                                  Nicholas M. Wajda
                                                     WAJDA LAW GROUP, APC
 26                                                  6167 Bristol Parkway
 27                                                  Suite 200
                                                     Culver City, California 90230
 28
                                                12
Case 5:20-cv-01302-CBM-SP Document 1 Filed 06/29/20 Page 13 of 13 Page ID #:13



  1                                              Telephone: (310) 997-0471
  2                                              Facsimile: (866) 286-8433
                                                 Email: nick@wajdalawgroup.com
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                            13
